Citation Nr: 1029423	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus for the period of August 29, 2002 to October 
12, 2006.  

2.  Entitlement to an initial rating in excess of 40 percent for 
diabetes mellitus for the period beginning October 13, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to August 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional Office 
which granted service connection for diabetes mellitus, assigning 
a 20 percent evaluation effective August 29, 2002.

This case was initially before the Board in March 2009 when it 
was remanded for additional evidentiary development.  The claim 
is now ready for adjudication.  

During the pendency of this appeal, the RO granted an initial 
increased rating for diabetes mellitus to 40 percent, effective 
October 13, 2006.  Since ratings in excess of 40 percent for 
diabetes mellitus are possible, the matter remains on appeal and 
is before the Board in accordance with AB v. Brown, 6 Vet. 
App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  From the period of August 29, 2002 to October 12, 2006 the 
Veteran's diabetes mellitus is manifested by use of insulin and a 
restricted diet.  There was no evidence of regulation of 
activities.  

2.  Beginning October 13, 2006 the Veteran's diabetes mellitus is 
manifested by use of insulin, a restricted activity level, a 
restricted diet and biweekly visits to the doctor.  There was no 
evidence of weight loss or hospital visits three times a year.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent, for the period of August 29, 2002 to October 12, 2006, 
for diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for an evaluation to 60 percent, but no more, 
beginning October 13, 2006 for diabetes mellitus have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in October 2002.  The 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and also afforded the Veteran several VA 
examinations with respect to the severity of his service-
connected diabetes mellitus.  The examination reports are 
adequate for rating purposes.  The May 2008 and July 2009 
examiners had the opportunity to review the Veteran's case file.  
The examiners considered the Veteran's subjective complaints, 
examined him and set forth pertinent clinical findings.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009).  

As previously noted, in November 2002, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating.   Because the Veteran appealed the RO's determination at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran asserts that his diabetes mellitus is not accurately 
represented by the current ratings.  The Veteran's diabetes 
mellitus is currently rated under Diagnostic Code 7913.  The 
Veteran's diabetes is rated at 20 percent from August 29, 2002 to 
October 12, 2006 and at 40 percent beginning October 13, 2006.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
warranted for diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes that requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is warranted when 
the Veteran's diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Id.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted. Camacho v. Nicholson, 21 Vet. App. 360 
(2007).

August 29, 2002 to October 12, 2006

The Veteran's VA treatment records show diagnoses of diabetes 
mellitus, type II.  August 2002 treatment records show that he 
was taking glipizide and that he had intermittent hypoglycemia 
with exercise.  

May 2005 treatment records show that the Veteran was instructed 
on the management of his diabetes and was told to eat routine 
meals, consistently exercise and take his medication at the same 
time.  August 2005 treatment records noted that the Veteran was 
likely weak due to his diabetes.  He was instructed to check his 
sugars before each meal.  October 2005 progress notes show that 
the Veteran requested insulin, because his oral hypoglycemic 
medications were causing nausea.  The examiner noted uncontrolled 
diabetes mellitus and advised the Veteran to stop taking 
glyburide and metformin and to start on insulin.  December 2005 
records show that the Veteran was feeling much better after 
taking insulin compared to his oral medications.  

A review of the case file shows that the Veteran's diabetes 
mellitus is appropriately rated at 20 percent for the period of 
August 29, 2002 to October 12, 2006.  The medical records show 
that the Veteran was on a restricted diet and was taking insulin.  
However, there is no evidence of record showing regulation of 
activities to warrant a 40 percent evaluation.  Therefore, the 
Veteran's diabetes mellitus is appropriately rated 20 percent for 
this period, and this part of the appeal is denied.  
Beginning October 13, 2006

A VA treatment record dated on October 13, 2006, shows that the 
Veteran was continuing to use insulin, had a restricted activity 
level and was on a restricted diet.  VA treatment records dated 
between October 2006 and April 2008 show regular outpatient 
treatment for diabetes.   

The Veteran was afforded a VA examination in December 2006.  The 
examiner did not have access to the case file for review.  The 
Veteran reported that a year prior to the examination he was 
given insulin.  He denied having any episodes of ketoacidosis.  
He also reported having hypoglycemia every other day due to over 
exertion.  At the time of the examination the examiner reported 
that the Veteran was not on a restrictive diet, as he had 
recently gained a lot of weight due to not following his diet.  
The examiner also stated that the Veteran's activities were not 
regulated, as he was able to exercise twice a day.  

The Veteran was afforded a VA examination in May 2008 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner noted that the Veteran's diabetes has gotten 
progressively worse since its onset and that now he takes insulin 
more than once a day.  The examiner noted that the Veteran 
experiences hypoglycemia but has no history of hospitalization or 
surgery associated with diabetes.  However, later in the 
examination the examiner noted episodes of hypoglycemia or 
ketoacidosis which required hospitalization more than two times 
per year.  The examiner noted that the Veteran goes to a diabetic 
care provider monthly or less often.  The examiner also noted 
that the Veteran was instructed to follow a restrictive diet.  He 
stated that the Veteran was not restricted from performing 
strenuous activities.  The Veteran noted peripheral neuropathy of 
the hands and feet and intermittent blurred vision.

At a hearing before the undersigned in December 2008, the Veteran 
stated that he uses a health buddy system, where he is in daily 
contact via phone with his primary care provider.  The program 
allows him to put in his glucose readings, his blood pressure 
readings and other information required to monitor his diabetes.  
The purpose of the program is to allow modifications in the 
Veteran's medication if his readings reflect a need.  The Veteran 
stated that his insulin was increased in December 2008, due to 
readings he placed in the health buddy system.  He reported that 
he is on a restrictive diet where he must not eat starches or 
sugars.  

December 2008 treatment records show that the Veteran requires 
insulin and a special diabetic diet.  The Veteran also takes 
gabapentin, used to treat patients with numbness or tingling due 
to nerve damage secondary to diabetes.  The December 2008 records 
also show that the Veteran needed a followup with a diabetic 
counselor through telehealth.  The records stated that he uses 
telehealth to allow him to save himself from the four hour 
commute required to get to the hospital.  

Treatment records, dated in May 2009, show that the Veteran had 
two readings close to hypoglycemia due to taking morning insulin 
and not eating.  

The Veteran was afforded a VA examination in July 2009 and the 
examiner had the opportunity to review the Veteran's case file.  
The examiner noted that the Veteran is unemployed since he had a 
medical disability discharge because of recurring hernias.  He 
reported that the Veteran is restricted in his activities and is 
also on a restricted diet.  The Veteran takes insulin more than 
once a day.  His diabetes affects his hypertension and renal 
function and also causes headaches.  He denied any history of 
hospitalizations or surgery.  The examiner noted histories of 
hypoglycemia, but none that required hospitalization.   The 
Veteran has monthly visits to the doctor for his diabetic care, 
but receives telehealth support every two weeks unless there is a 
problem.  The examiner noted visual impairment, kidney disease 
and neurological disease all associated with the Veteran's 
diabetes.  

The Board notes that the Veteran also experiences symptoms 
secondary to his diabetes mellitus for which he receives separate 
compensation.  The Veteran is currently service-connected for 
peripheral neuropathy of his bilateral lower extremities, each 
assigned 10 percent evaluations and bilateral upper extremities, 
each assigned 10 percent evaluations.  The Veteran also received 
service connection for impotence which was combined with his 
rating for diabetes.  He is not receiving compensation for 
retinopathy or hypertension, as they were not found to be 
associated with his diabetes.
 
Affording the Veteran the benefit of the doubt, the Board finds 
that his symptoms more nearly approximate the criteria for a 60 
percent rating beginning October 13, 2006.  A review of the 
record shows that the Veteran's diabetes mellitus is treated with 
insulin, a restricted diet and restricted activities.  The 
records also show that he checked in with telehealth support 
every two weeks, which the Board recognizes as biweekly doctor 
visits.  The Veteran was offered the telehealth program in order 
to prevent him from having to commute four hours to see his 
doctor every two weeks and the records show that changes were 
made to his insulin regiment as a result of these phone calls.  

Although the Veteran does have some symptoms referenced in the 
criteria for the 100 percent rating, the remaining criteria are 
not present.  The Veteran did not experience progressive weight 
loss at any point, nor is there medical evidence of 
hospitalization.  Therefore, his disability picture does not more 
nearly approximate that contemplated by the maximum rating.  
Rather, the Board finds that beginning October 13, 2006, the 
Veteran's disability is most appropriately rated as 60 percent 
disabling.

IV.  Extraschedular consideration

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected diabetes mellitus reasonably describe the Veteran's 
disability level and symptomatology for the designated appeal 
periods.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the above designated rating periods are adequate, 
and no referral for an extraschedular evaluation is required. 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In adjudicating the current appeal for a higher evaluation, the 
Board has not overlooked the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating based 
on individual unemployability (TDIU) when the appellant claims he 
is unable to work due to a service connected disability).  
However, the Board finds that Rice is not applicable to the 
current appeal because the Veteran has not asserted that he is 
unable to work solely due to his service-connected diabetes 
mellitus.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus from August 29, 2002 to October 12, 2006, is 
denied.

Entitlement to an initial rating of 60 percent for diabetes 
mellitus, beginning October 13, 2006, is granted subject to 
regulations applicable to the payment of monetary benefits.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


